Motion for leave to appeal from the order of the Appellate Division, Second Department, dismissing the appeal denied and, on the court’s own motion, the appeal taken as of right dismissed upon the ground it does not lie as of right.
Motion for leave to appeal from the order of the Appellate Division, Second Department, denying the application made in *868the first instance to that court, dismissed as moot and, on the court’s own motion, the appeal taken as of right dismissed, without costs, upon the ground it does not lie as of right.